DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-24 are objected to because of the following informalities.  Appropriate correction is required.
With regard to claims 1-18, it is noted that the claims use a series of comma’s to denote between sections of the claim.  Per MPEP 608.01(m) printing difficulties or expense may prevent the duplication of unduly complex claim formats.  Meaning that the indentations presented in the claims may not be maintained when the claims are printed.  It is suggested that the claims be amended to make use of semi-colons (“;”) to separate between large sections of the claim language so as to ensure that the formatting of the claim is not lost due to printing difficulties.  It is noted that claim 19 makes use of semi-colons in this way.

With regard to claims 1 and 19, the claims recites “a first one of the information items” and “at least one second one of the information items”.  The recitation of the term “one” renders the meaning of the claim unclear.  One of ordinary skill in the art would generally recognize this term as a recitation of a number, not as a recitation of an item.  It is suggested that the claims be amended to use more descriptive language to reduce the chances of the reader of the claims being confused due to obscure use of terminology.  For examination purposes this claim limitation has been construed to mean -- “a first item of the information items” and “at least one second item of the information items”--.  

With regard to claims 2 and 20, the claim recites “replacing a second one of the pairs, with which is associated, in the repository, a lowest one of the relatedness scores, with the first one of the pairs”.  The structure and formatting of this claim limitation renders the meaning of the claim unclear and difficult to decipher.  It is suggested that the claim language be simplified to reduce confusion.  For examination purposes this claim limitation has been interpreted to mean --replacing a second one of the pairs with the first one of the pairs, wherein the second one of the pairs is associated with a lowest one of the relatedness scores in the repository.--


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1 and 19, claim 1 recites “based on the received data, identify (i) indications of relatedness, which indicate that respective pairs of information items are each related to one another, and (ii) indications of unrelatedness, each of which indicates that a respective pair of the pairs are unrelated to one another”.  Claim 19 appears to recite substantially similar claim language.  This claim limitation lacks antecedent basis.  The claim appears to define multiple distinct claim elements using the same claim label “pairs”.  It is unclear if the recitation of “a respective pair” is attempting to refer to the previously defined pair or attempting to define a new pair.  For examination purposes this claim limitation has been construed to mean --based on the received data, identify (i) indications of relatedness, which indicate that a set of respective pairs of information items are each related to one another, and (ii) indications of unrelatedness, each of which indicates that a first pair of the set are unrelated to one another --.

With regard to claims 2 and 20, claim 1 recites “a first one of the pairs” and “replacing a second one of the pairs”.  Claim 20 appears to recite substantially similar claim language. The recitation of the term “one” renders the meaning of the claim unclear.  One of ordinary skill in the art would generally recognize this term as a recitation of a number, not as a recitation of an item.  It is suggested that the claims be amended to use more descriptive language to reduce the chances of the reader of the claims being confused due to obscure use of terminology.  
The recitation of “a first one” and “second one” lack antecedent basis.  The parent claim has defines a first one and a second one.  It is unclear if applicant is attempting to refer to the previously define claim elements or attempting to define new claim elements.  
For examination purposes this claim limitation has been construed to mean --a first pair of the pairs… replacing a second pair of the pairs--.

With regard to claim 20, the claim contains two periods.  Per MPEP 608.01(m) Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  The presence of the two periods in the claims renders the scope of the claims unclear as it is unclear where the end of the claim is.  For examination purposes claim 20 has been interpreted as ending at the first period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu [2020/072047] in view of Rybakov [9881226].

With regard to claim 1 Wu teaches Apparatus, comprising:
a data-transfer interface (Wu, ¶112 “an input/output interface 2016 for receiving various inputs (via input devices 2018)”); and 
a processor (Wu, Figure 20, 2004), configured to:
receive data (Wu, ¶35 “receiving images from one or more image sources”) via the data-transfer interface (Wu, ¶112 “an input/output interface 2016 for receiving various inputs (via input devices 2018)”), 
based on the received data (Wu, ¶36 “An object-extracting component 114 identifies the objects present in each image” which it uses to ¶41 “assembles the object information stored in the data store 118 into the relational index108”), identify (i) indications of relatedness as edges (Wu, ¶42 “a set of edges(links) that connects the objects together”), which indicate that respective pairs of information items as the objects (Wu, ¶41 “A graph-constructing component 120 assembles the object information stored in the data store 118 into the relational index 108… It performs this task by allocating an index entry to each object”) are each related to one another (Wu, ¶42 “a set of edges(links) that connects the objects together”), and (ii) indications of unrelatedness as the lack of edges between objects (Wu, ¶42 “a set of edges(links) that connects the objects together”), each of which indicates that a respective pair of the pairs as a respective pair of objects in the graph (Wu, ¶41 “A graph-constructing component 120 assembles the object information stored in the data store 118 into the relational index 108… It performs this task by allocating an index entry to each object”) are unrelated to one another as not having a link between the objects (Wu, ¶42 “a set of edges(links) that connects the objects together”), 
responsively to identifying the indications of relatedness and the indications of unrelatedness as presence or lack of edges (Wu, ¶42 “a set of edges(links) that connects the objects together”), maintain a repository (Wu, ¶41 “the relational index 108”) in which a dynamic (Wu, ¶35 “receive the images using a push-based technique (in which the sources independently forward the images to the object-harvesting component 112”) subset of the pairs are stored as the pairs formed from the pushed data (Id) in association with respective …, by continually modifying membership of the subset (Wu, ¶35 “receive the images using a push-based technique (in which the sources independently forward the images to the object-harvesting component 112”) and the …, 
receive a query (Wu, ¶50 “A user who interacts with the object retrieval system 106 may submit a search query that specifies a query object an a relationship-of-interest”) specifying a first one of the information items as the query object (Id), 
in response to the query, identify at least one second one of the information items (Wu, ¶50 “Based on this query, the object retrieval system 106 leverages the relational index 108 to find related objects”) that is paired with the first one of the information items in the repository (Wu, ¶42 “a set of edges(links) that connects the objects together”), and 
in response to identifying the second one of the information items, output the second one of the information items (Wu, ¶85 “A results presentation component 1114 presents the objects identified by the object retrieval system 106.  The results presentation component 1114 can use any presentation strategy to perform this task, such as by presenting an array of images associated with the identified object.  In addition, the results presentation component 1114 can display edges that connect the query object to the identified related objects”).  
Wu does not explicitly teach relatedness scores.  Rybakov teaches subset of the pairs (Rybakov, Column 4, lines 64-67 “a relation graph 230 can begin to be generated that includes links between all these items… each link can have a relationship score, relevance score, strength score, or other such value”) are stored in association with respective relatedness scores as the relationship score, relevance score, strength score, or other such value (Id), by continually modifying membership of the subset as the connections being tuned over time (Rybakov, Column 5, lines 911 “The various input are interconnected with the connections having numerical weights that can be tuned over time, establishing the networks to be capable of ‘learning’ based on additional information”) and the relatedness scores as the numerical weights can be tuned over time (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Wu to incorporate the scoring techniques taught by Rybakova as it provides a way of adjusting the relationship based on the frequency in which the data is obtained (Rybakov, Column 4, lines 25-30).

With regard to claims 7 and 21 the proposed combination further teaches wherein the processor is configured to continually modify (Wu, ¶35 “receive the images using a push-based technique (in which the sources independently forward the images to the object-harvesting component 112”) the relatedness scores (Rybakov, Column 5, lines 911 “The various input are interconnected with the connections having numerical weights that can be tuned over time, establishing the networks to be capable of ‘learning’ based on additional information”) by, in response to identifying any one of the indications of relatedness for any one of the pairs that is in the repository, increasing the relatedness score associated with the pair (Rybakov, Column 4, lines 25-27 “Since the information is being aggregated across multiple sources and instances, the items that most frequently appear together can be weighted or ranked more highly (or associated more strongly with each other) than items that a rarely worn together”).  

With regard to claim 19, Wu teaches a method comprising:
receiving data (Wu, ¶35 “receiving images from one or more image sources”) via the data-transfer interface (Wu, ¶112 “an input/output interface 2016 for receiving various inputs (via input devices 2018)”), 
based on the received data (Wu, ¶36 “An object-extracting component 114 identifies the objects present in each image” which it uses to ¶41 “assembles the object information stored in the data store 118 into the relational index108”), identifying (i) indications of relatedness as edges (Wu, ¶42 “a set of edges(links) that connects the objects together”), which indicate that respective pairs of information items as the objects (Wu, ¶41 “A graph-constructing component 120 assembles the object information stored in the data store 118 into the relational index 108… It performs this task by allocating an index entry to each object”) are each related to one another (Wu, ¶42 “a set of edges(links) that connects the objects together”), and (ii) indications of unrelatedness as the lack of edges between objects (Wu, ¶42 “a set of edges(links) that connects the objects together”), each of which indicates that a respective pair of the pairs as a respective pair of objects in the graph (Wu, ¶41 “A graph-constructing component 120 assembles the object information stored in the data store 118 into the relational index 108… It performs this task by allocating an index entry to each object”) are unrelated to one another as not having a link between the objects (Wu, ¶42 “a set of edges(links) that connects the objects together”), 
responsively to identifying the indications of relatedness and the indications of unrelatedness as presence or lack of edges (Wu, ¶42 “a set of edges(links) that connects the objects together”), maintaining a repository (Wu, ¶41 “the relational index 108”) in which a dynamic (Wu, ¶35 “receive the images using a push-based technique (in which the sources independently forward the images to the object-harvesting component 112”) subset of the pairs are stored as the pairs formed from the pushed data (Id) in association with respective …, by continually modifying membership of the subset (Wu, ¶35 “receive the images using a push-based technique (in which the sources independently forward the images to the object-harvesting component 112”) and the …, 
receiving a query (Wu, ¶50 “A user who interacts with the object retrieval system 106 may submit a search query that specifies a query object an a relationship-of-interest”) specifying a first one of the information items as the query object (Id), 
in response to the query, identifying at least one second one of the information items (Wu, ¶50 “Based on this query, the object retrieval system 106 leverages the relational index 108 to find related objects”) that is paired with the first one of the information items in the repository (Wu, ¶42 “a set of edges(links) that connects the objects together”), and 
in response to identifying the second one of the information items, outputting the second one of the information items (Wu, ¶85 “A results presentation component 1114 presents the objects identified by the object retrieval system 106.  The results presentation component 1114 can use any presentation strategy to perform this task, such as by presenting an array of images associated with the identified object.  In addition, the results presentation component 1114 can display edges that connect the query object to the identified related objects”).  
Wu does not explicitly teach relatedness scores.  Rybakov teaches subset of the pairs (Rybakov, Column 4, lines 64-67 “a relation graph 230 can begin to be generated that includes links between all these items… each link can have a relationship score, relevance score, strength score, or other such value”) are stored in association with respective relatedness scores as the relationship score, relevance score, strength score, or other such value (Id), by continually modifying membership of the subset as the connections being tuned over time (Rybakov, Column 5, lines 911 “The various input are interconnected with the connections having numerical weights that can be tuned over time, establishing the networks to be capable of ‘learning’ based on additional information”) and the relatedness scores as the numerical weights can be tuned over time (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Wu to incorporate the scoring techniques taught by Rybakova as it provides a way of adjusting the relationship based on the frequency in which the data is obtained (Rybakov, Column 4, lines 25-30).

Claims 2, 3, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Rybakov and Gilai [Wo96/10795].

With regard to claims 2 and 20 the proposed combination further teaches wherein the processor is configured to continually modify the membership of the subset by, (Wu, ¶35 “receive the images using a push-based technique (in which the sources independently forward the images to the object-harvesting component 112”)
in response to identifying any one of the indications of relatedness for a first one of the pairs as edges (Wu, ¶42 “a set of edges(links) that connects the objects together”) …
Wu does not explicitly teach in response to identifying any one of the indications of relatedness for a first one of the pairs that is not in the repository, and in response to a number of the pairs in the repository being equal to a predefined threshold, replacing a second one of the pairs, with which is associated, in the repository, a lowest one of the relatedness scores, with the first one of the pairs.  
Gilai teaches in response to identifying any [data] that is not in the repository (Gilai, Page 31, Section b.11.  “If the best candidate box is full and the similarity score of the updated database entry is higher than the last (worse score) database entry in the candidates box, the last database entry is replaced with the new one”), and in response to a number of the pairs in the repository being equal to a predefined threshold as the box being full (Id), replacing a second one of the pairs as replacing the last database entry (Id), with which is associated, in the repository, a lowest one of the relatedness scores as the worse score (Id), with the first one of the pairs as the new entry (Id).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to incorporate the database management techniques taught by Gilai for dealing with a full database as it provides a means of updating the database when it is full.  Within the proposed combination the rankings have weights applied to them.  The system can use these weights to determine which edges and items are best to remove when the database is full as this enables the system to continuously update the graph with the most recent data available.

	With regard to claim 3, the proposed combination further teaches wherein the processor is configured to, in replacing the second one of the pairs with the first one of the pairs (Gilai, Page 31, Section b.11.  “If the best candidate box is full and the similarity score of the updated database entry is higher than the last (worse score) database entry in the candidates box, the last database entry is replaced with the new one”), set the relatedness score associated with the first one of the pairs higher (Rybakov, Column 4, lines 34-41 “items worn together by a .. high profile person might be weighted higher for at least certain types of items) than a second-lowest one of the relatedness scores as a new item received by a high profile person may rank higher than an older item that has not been getting response from users and thus had the ranking lowered (Rybakov, Column 4, lines 37-41 “The response to recommendations presented to users can also be monitored over time, such that if no users select a recommendation for a particular item then that item can be weighted less or lowered in the rankings”).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Rybakov, Gilai, and Goldfarb [2017/0180940].

With regard to claim 4 the proposed combination further teaches wherein the processor is configured to continually modify the membership of the subset (Wu, ¶35 “receive the images using a push-based technique (in which the sources independently forward the images to the object-harvesting component 112”) by, in response to identifying each indication of unrelatedness of at least some of the indications of unrelatedness as the lack of edges (Wu, ¶42 “a set of edges(links) that connects the objects together”), … from the repository, the pair for which the indication of unrelatedness was identified (Wu, ¶42 “a set of edges(links) that connects the objects together”).  
Wu does not explicitly teach in response to identifying each indication of unrelatedness… removing, from the repository, the pair for which the indication of unrelatedness was identified.
	Goldfarb teaches … in response to identifying each indication of unrelatedness of at least some of the indications of unrelatedness (Goldfarb, ¶20 “negative correlations play a central role in the disclosed correlation processes.  A negative correlation event occurs when a cellular identifier and a WLAN identifier are found at distinct locations within a short time interval.  Such a situation, even if detected only once, disqualifies any possible correlation between the two identifiers”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination using the negative correlations taught by Goldfarb to facilitate determining correlations as it yields the predictable results of correctly detecting correlations between devices and users.  Goldfarb states that the negative correlations play a central role in the disclosed correlation process (Goldfarb, ¶21, ¶44).
Within the proposed combination once a negative correlation is detected it would have been obvious to removing, from the repository, the pair for which the indication of unrelatedness was identified as unrelated content is denoted by a lack of an edge (Wu, ¶42 “a set of edges(links) that connects the objects together”), and the system has explicitly determined that no correlation can exist between the objects (Goldfarb, ¶20 “disqualifying any possible correlation between the two identifiers”).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Rybakov, Gilai, Goldfarb, and Cimino [20170126534].

	With regard to claim 5 the proposed combination further teaches wherein the processor is further configured to add the removed pair as unrelated content is denoted by a lack of an edge (Wu, ¶42 “a set of edges(links) that connects the objects together”), and the system has explicitly determined that no correlation can exist between the objects (Goldfarb, ¶20 “disqualifying any possible correlation between the two identifiers”) …, and wherein the processor is configured to replace the second one of the pairs with the first one of the pairs (Gilai, Page 31, Section b.11.  “If the best candidate box is full and the similarity score of the updated database entry is higher than the last (worse score) database entry in the candidates box, the last database entry is replaced with the new one”)…  
	Wu does not explicitly teach a blacklist… in response to the first one of the pairs not being in the blacklist.  
Cimino teaches wherein the processor is further configured to add the [illicit] pair to a blacklist (Cimino, ¶39 “The example blacklist generator 230 generates an example blacklist 116 that is provided to the proxy 115 such that the proxy 115 may block request from hosts identified in the backlist 116”; ¶43 “the example backlist file 116 includes identification(s) of IP address subnets that have been identified as originating illicit communications by the example proxy log parser 220”; ¶60 “The example blacklist generator 230 adds illicit subnet addresses”), and wherein the processor is configured to  [add the request to the database] in response to the first one of the pairs not being in the blacklist (Cimino, ¶38 “The proxy 115, upon receiving the first request 160, determines whether the request originated form an IP address listed in the blacklist 116.  If the request did not originate from the IP address listed in the blacklist 116, the example proxy server 115 stores some or all of the first request 1160 in the proxy log database 145”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to incorporate the use of the blacklist taught by Cimino as it provides a means of tracking data that has been identified as illicit to ensure that it is not re-added to the database immediately.

With regard to claim 6 the proposed combination further teaches wherein the processor is further configured to:
identify respective times at which, per the data (Wu, ¶40 “the time at which the image associated with the object was captures”), the indications of unrelatedness were exhibited (Goldfarb, ¶21 “negative correlations”), and 
based on the identified times (Wu, ¶40 “the time at which the image associated with the object was captures”; Cimino, ¶61 “The example backlist generator 230 removes any subnets from the backlist table 445 that are out of date.  … The example backlist generator 230 identifies records as being out of date by comparing the timestamp of the record to the current time”), remove, from the blacklist (Cimino, ¶61 “The example backlist generator 230 removes any subnets from the backlist table 445 that are out of date.  … The example backlist generator 230 identifies records as being out of date by comparing the timestamp of the record to the current time”), any one of the pairs for which no indication of unrelatedness was exhibited (Goldfarb, ¶34) for at least a predefined amount of time (Cimino, “If, for example, the example backlist generator 230 identifies that the duration between the timestamp and the current time is greater than a threshold duration, the example backlist generator 230 removes such entry from the example blacklist table 445”).  

Claims 8-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Rybakov, and Goldfarb.

With regard to claims 8 and 22, the proposed combination teaches all the limitations of claim 1 as discussed above.  Wu does not explicitly teach where the information items include a plurality of device-identifiers that identify respective devices.  
Goldfarb teaches wherein the information items include a plurality of device-identifiers that identify respective devices (Goldfarb, ¶5 “the first identifier… the second identifier…”; ¶7 “the first identifier includes at least one identifier type selected from a group of types consisting of an International Mobile Subscriber Identity (IMSI, … an International Mobile Equipment Identity (IMEI)… the second identifier includes at least one identifier type selected from a group of types consisting of… a Medium Access Control (MAC) address”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Wu to track devices as it provides a way to correlate a target user with a specific WLAN and cellular identifier (Goldfarb, ¶22).  Within the proposed combination the system can store the device ID from which the image is received as an attribute of the image.

With regard to claim 9 the proposed combination further teaches wherein each of the pairs includes two of the device-identifiers(Goldfarb, ¶5 “the first identifier… the second identifier…”; ¶7 “the first identifier includes at least one identifier type selected from a group of types consisting of an International Mobile Subscriber Identity (IMSI, … an International Mobile Equipment Identity (IMEI)… the second identifier includes at least one identifier type selected from a group of types consisting of… a Medium Access Control (MAC) address”).  

With regard to claims 10 and 23 the proposed combination further teaches wherein each of the device-identifiers is of a type selected from the group of types consisting of: an International Mobile Subscriber Identity (IMSI), an International Mobile Equipment Identity (IMEI), and a media access control (MAC) address (Goldfarb, ¶5 “the first identifier… the second identifier…”; ¶7 “the first identifier includes at least one identifier type selected from a group of types consisting of an International Mobile Subscriber Identity (IMSI, … an International Mobile Equipment Identity (IMEI)… the second identifier includes at least one identifier type selected from a group of types consisting of… a Medium Access Control (MAC) address”).  

With regard to claims 11 and 24 the proposed combination further teaches 
wherein the data include a plurality of images (Wu, ¶40 “The object-harvesting component 112 can store yet other attributes regarding each object.  The attributes can include: … the image with which the object is associated”), 
wherein the information items further include a plurality of features shown in the images (Wu, ¶38 “an “attribute” refers to an attribute variable (e.g., location coupled with an attribute value (e.g., “Italy”).  The attributes include information regarding the classification of the object (referred to herein as entity information), as well as the location of the object in the image (if known)”), and 
wherein each of the pairs includes a respective one of the device-identifiers (Goldfarb, ¶5 “the first identifier… the second identifier…”; ¶7 “the first identifier includes at least one identifier type selected from a group of types consisting of an International Mobile Subscriber Identity (IMSI, … an International Mobile Equipment Identity (IMEI)… the second identifier includes at least one identifier type selected from a group of types consisting of… a Medium Access Control (MAC) address”) and a respective one of the features (Wu, ¶38 “an “attribute” refers to an attribute variable (e.g., location coupled with an attribute value (e.g., “Italy”).  The attributes include information regarding the classification of the object (referred to herein as entity information), as well as the location of the object in the image (if known)”).  

With regard to claim 12 the proposed combination further teaches wherein the features include respective faces as face object 208 (Wu, ¶51 “users face recognition technology to recognize an identity of the person (if possible), to provide a face object 208”).  

With regard to claim 13 the proposed combination further teaches wherein the information items further include respective event-types (Rybakov, Column 4, lines 35-36 “types of items”), and wherein each of the pairs includes a respective one of the device-identifiers (Goldfarb, ¶5 “the first identifier… the second identifier…”; ¶7 “the first identifier includes at least one identifier type selected from a group of types consisting of an International Mobile Subscriber Identity (IMSI, … an International Mobile Equipment Identity (IMEI)… the second identifier includes at least one identifier type selected from a group of types consisting of… a Medium Access Control (MAC) address”) and a respective one of the event-types (Rybakov, Column 4, lines 35-36 “types of items”).  

With regard to claim 14 the proposed combination further teaches wherein the processor is configured to identify the indications of relatedness by:
identifying respective times at which, per the data, the information items were exhibited (Wu, ¶40 “The attributes can include: … the time at which the image associated with the object was captured”), and 
based on the identified times as when the attribute is time (¶Wu, 40), identifying instances of coincidence (Wu, ¶44 “the first and second object may be considered links because the originate from images that were captures at the same time”; The term “instances of coincidence” has been interpreted in light of Page 11, lines 14-16 “An instance in which two information items were exhibited at approximately the same time… is referred to herein as an ‘instance of coincidence’”), in each of which the respective times at which a respective one of the pairs were exhibited are separated by less than a predefined interval (Wu, ¶43 “establish a nexus with one or more objects that share the same attributes… For instance, a first object in a first image may have a latent semantic vector that matches a latent semantic vector associated with a second object in a second image, within some environment-specific threshold of proximity.”).  

With regard to claim 15 the proposed combination further teaches wherein the predefined interval is a first predefined interval as the time specific threshold of proximity (Wu, ¶43 “establish a nexus with one or more objects that share the same attributes… For instance, a first object in a first image may have a latent semantic vector that matches a latent semantic vector associated with a second object in a second image, within some environment-specific threshold of proximity.”; Wu, ¶40 “The attributes can include: … the time at which the image associated with the object was captured”), and 
wherein the processor is configured to identify the indications of unrelatedness as lack of edges (Wu, ¶42 “a set of edges(links) that connects the objects together”)by, based on the identified times (Wu, ¶40), identifying instances of non-coincidence as not identified as being at the same time (Wu, ¶44), in each of which the respective times at which a respective one of the pairs were exhibited are separated by more than a second predefined interval as the link is established when the attribute is less than the second threshold, which means when the attribute is greater than the second threshold, no link is established, and the objects are unrelated (Wu, ¶43 “Alternatively, the first object may be linked to the second object by virtue of a link that describes similar objects; this is true when the distance between their two latent semantic vectors is greater than the first threshold but less than a second threshold”).  

With regard to claim 16 the proposed combination further teaches wherein the processor is configured to identify the indications of relatedness by:
identifying respective times and locations at which, per the data, the information items were exhibited (Wu, ¶40 “The attributes can include: … the time at which the image associated with the object was captured; the location at which the image associated with the object was captured”), and 
based on the identified times and locations (Wu, ¶40 “The attributes can include: … the time at which the image associated with the object was captured; the location at which the image associated with the object was captured”), identifying instances of copresence (Wu, ¶44 “images that were captures at the same time… images that were captured at the same location”; Note “instance of copresence” has been interpreted in light of Page 11, lines 12-13 “An instance in which two information items were exhibited at approximately the time and location is referred to herein as ‘instance of copresence’”), in each of which a respective one of the pairs were exhibited at respective ones of the times that are separated by less than a predefined interval, at respective ones of the locations that are separated by less than a predefined distance (Wu, ¶43 “establish a nexus with one or more objects that share the same attributes… For instance, a first object in a first image may have a latent semantic vector that matches a latent semantic vector associated with a second object in a second image, within some environment-specific threshold of proximity.”).  

With regard to claim 17 the proposed combination further teaches wherein the predefined interval is a first predefined interval and the predefined distance is a first predefined distance (Wu, ¶43” environment-specific threshold of proximity”), and 
wherein the processor is configured to identify the indications of unrelatedness as lack of edges (Wu, ¶42 “a set of edges(links) that connects the objects together”) by, based on the identified times and locations (Wu, ¶40 “The attributes can include: … the time at which the image associated with the object was captured; the location at which the image associated with the object was captured”), identifying instances of bilocation (Note, “bilocation’ has been interpreted in light of Page 12, lines 5-7), in each of which a respective one of the pairs were exhibited at respective ones of the times that are separated by less than a second predefined interval as identified as being captured at the same time (Wu, ¶44) but at respective ones of the locations that are separated by more than a second predefined distance as identified as not being captured at the same location (Wu, ¶44).  
While Wu provides the functionality necessary to determine instances of bilocation, Wu does not explicitly teach a respective one of the pairs were exhibited at respective ones of the times that are separated by less than a second predefined interval, but at respective ones of the locations that are separated by more than a second predefined distance.  
Goldfarb taches wherein the processor is configured to identify the indications of unrelatedness Goldfarb, ¶21 “A negative correlation event occurs when a cellular identifier and a WLAN identifier are found at distinct locations within a short time interval”) by, based on the identified times and locations as locations and time (Id), identifying instances of bilocation (Id), in each of which a respective one of the pairs were exhibited at respective ones of the times that are separated by less than a second predefined interval as within a short time interval (Id) but at respective ones of the locations that are separated by more than a second predefined distance as found at distinct locations (Id).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by implemented the techniques taught by the proposed combination to identify the negative correlations taught by Goldfarb as it yields the predictable results of accurately identifying relations between objects given time and location data of said objects.  Goldfarb details that even if detected only once, this situation of time/location disqualifies any possible correlation between the two objects (Goldfarb, ¶21).

With regard to claim 18 the proposed combination further teaches wherein the processor is configured to identify the indications of relatedness on a first execution thread as a first execution of steps 1806-1812 for a first image (Wu, Figure 18), and to identify the indications of unrelatedness on a second execution thread as a second execution of steps 1806-1812 for a second image (Wu, Figure 18) executed in parallel to the first execution thread (Wu, ¶102 “the object extraction system 104 performs the steps shown in Figure 18. For each of a plurality of images, e.g., either in series or in parallel”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA L WILLIS/Primary Examiner, Art Unit 2156